UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 Commission file number 001-11460 NTN Buzztime, Inc. (Exact name of registrant as specified in its charter) DELAWARE 31-1103425 (State of incorporation) (I.R.S. Employer Identification No.) 5, CARLSBAD, CALIFORNIA (Address of principal executive offices) (Zip Code) (760) 438-7400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YESxNO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES¨NOx As of August 10, 2010 the registrant had outstanding 60,700,139 shares of common stock, $.005 par value. NTN BUZZTIME, INC. AND SUBSIDIARIES FORM 10-Q TABLE OF CONTENTS Item Page PART I 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2010 (unaudited) andDecember 31, 2009 1 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2010 and 2009 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 (unaudited) 3 Notes to Condensed Consolidated Financial Statements 4 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 3. Quantitative and Qualitative Disclosures About Market Risk 19 4. Controls and Procedures 19 PARTII 1. Legal Proceedings 19 1A. Risk Factors 19 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 3. Defaults Upon Senior Securities 19 4. (Removed and Reserved) 20 5. Other Information 20 6. Exhibits 20 Signatures 21 PART I ITEM1. Financial Statements. NTN BUZZTIME, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value amount) June 30, December 31, ASSETS (unaudited) Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowances of $235 and $321, respectively Investments available-for-sale (Note 6) Prepaid expenses and other current assets Total current assets Broadcast equipment and fixed assets, net Software development costs, net of accumulated amortization of $1,375 and $1,197, respectively (Note 5) Deferred costs Goodwill (Note 4) Intangible assets, net (Note 4) Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued liabilities $ $ Sales taxes payable Obligations under capital lease - current portion Deferred revenue Other current liabilities Total current liabilities Sales taxes payable, excluding current portion 19 Obligations under capital leases, excluding current portion Deferred revenue, excluding current portion 93 82 Other liabilities Total liabilities Commitments and contingencies (Notes 11 and 12) Shareholders' Equity: Series A 10% cumulative convertible preferred stock, $.005 par value, $161 liquidation preference, 5,000 shares authorized; 161 shares issued and outstanding at June 30, 2010 and December 31, 2009 1 1 Common stock, $.005 par value, 84,000 shares authorized; 60,700 and 60,359 shares issued and outstanding at June 30, 2010 and December 31, 2009, respectively Treasury stock, at cost, 503 shares at June 30, 2010 and December 31, 2009 ) ) Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (Note 13) Total shareholders' equity Total shareholders' equity and liabilities $ $ See accompanying notes to unaudited condensed consolidated financial statements. 1 NTN BUZZTIME, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share amounts) Three months ended June 30, Six months ended June 30, Revenues $ Operating expenses: Direct operating costs (includes depreciation and amortization of $646 and $510 for the three months ended June 30, 2010 and 2009, respectively, and $1,254 and $1,003 for the six months ended June 30, 2010 and 2009, respectively) Selling, general and administrative Depreciation and amortization (excluding depreciation and amortization included in direct operating costs) Total operating expenses Operating loss ) Other (expense) income, net ) 11 ) 52 Loss before income taxes ) Benefit (provision) for income taxes 13 18 ) ) Net loss $ ) $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic and diluted See accompanying notes to unaudited condensed consolidated financial statements. 2 NTN BUZZTIME, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Six months ended June 30, Cash flows provided by (used in) operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Provision for doubtful accounts 31 Gain on contract termination ) - Stock-based compensation 85 Loss from disposition of equipment and capitalized software 40 Changes in assets and liabilities: Accounts receivable ) ) Prepaid expenses and other assets 27 ) Accounts payable and accrued expenses ) Income taxes payable 5 ) Deferred costs 88 Deferred revenue ) ) Net cash provided by operating activities Cash flows used in investing activities: Capital expenditures ) ) Software development expenditures ) ) Deposits on capital expenditures - ) Trademark license ) - Net cash used in investing activities ) ) Cash flows provided by (used in) financing activities: Principal payments on capital lease ) ) Proceeds from exercise of stock options 56 28 Proceeds from the sale of common stock - Net cash (used in) provided by financing activities ) Net (decrease) increase in cash and cash equivalents ) Effect of exchange rate on cash ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $
